In the
 United States Court of Appeals
                For the Seventh Circuit
                           ____________

No. 02-3655
REID L., et al.,
                                             Plaintiffs-Appellants,
                                  v.


ILLINOIS STATE BOARD OF EDUCATION, et al.,
                                             Defendants-Appellees.
                           ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
           No. 01 C 4180—Robert W. Gettleman, Judge.
                           ____________
    ARGUED MAY 13, 2003—DECIDED FEBRUARY 18, 2004
                     ____________


 Before ROVNER, DIANE P. WOOD, and EVANS, Circuit
Judges.
   DIANE P. WOOD, Circuit Judge. This is the second
time we have been asked to consider an effort to block the
promulgation and implementation of new rules designed
to bring the Illinois system of special education teacher cer-
tification into compliance with the Individuals with
Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq.
This court’s earlier opinion in this case, Reid L. v. Illinois
State Board of Education, 289 F.3d 1009 (7th Cir. 2002)
(Reid I), sets forth most of the facts relevant to the present
appeal. For convenience, however, we review the key points
here.
2                                                 No. 02-3655

   After extensive litigation between the Illinois State Board
of Education (ISBE) and a group of special education
teachers and students who live within the Chicago Public
School district (known as the Corey H. parties), the district
court entered a remedial decree against the ISBE. That
decree was designed to bring the Illinois system of special
education teacher certification into compliance with various
requirements of the IDEA, particularly its directive that
students be educated in the least restrictive environment,
20 U.S.C. § 1412(a)(5). Corey H. v. Bd. of Educ. of the City
of Chicago, 995 F. Supp. 900 (N.D. Ill. 1998). Unhappy with
the new certification rules being developed for the state of
Illinois, a group of special education teachers and students
who live outside the Chicago Public School district (known
collectively as the Reid L. parties) tried unsuccessfully to
intervene directly in the Corey H. litigation and block
implementation of the new certification rules. In Reid I, we
affirmed the district court’s order denying the Reid L.
plaintiffs’ motions to intervene, and we affirmed the district
court’s denial of a preliminary injunction to stop the new
rules from going into effect. In this successive appeal, we
affirm the district court’s dismissal of the Reid L. plaintiffs’
claims for lack of standing.


                               I
   Under the ISBE rules that were in effect before this
litigation, special education teachers were trained and cer-
tified in eight disability categories: learning disabilities,
social/emotional disorders, educable mentally handicapped,
trainable mentally handicapped, physically handicapped,
blind/visually impaired, deaf/hard of hearing, and speech/
language handicapped. The district court found that be-
cause teachers were trained and certified to teach by cate-
gory of disability, they were unable to service disabled
children in integrated settings, in violation of the least
No. 02-3655                                                 3

restrictive environment mandate of the IDEA, 20 U.S.C.
§ 1412(a)(5). Corey H., 995 F. Supp. at 909-12. Antiquated
certification categories, combined with inadequate training
and teacher education in Illinois (geared to the certification
categories) impermissibly supported the categorical segre-
gation of children with disabilities. Id.
  The ISBE chose not to pursue the lawsuit after the Corey
H. decision. Instead, it entered into a settlement agreement
with the Corey H. parties, which the district court approved
on June 18, 1999, following extensive notice and a public
hearing. Under the settlement agreement, the ISBE was to
have the primary responsibility of developing special
education teacher certification rules, in cooperation with
the Chicago Board of Education and the Corey H. parties.
Any such rules, however, remained subject to the court’s
jurisdiction to ensure that the plan eventually adopted was
consistent with the permanent injunction the court had
already entered against the ISBE forbidding further
violations of the IDEA. Corey H., 995 F. Supp. at 918.
  The ISBE then set out to work with Illinois parents,
advocates for students with disabilities, and educators,
to revamp the teacher certification rules. It created ad-
visory panels, which conducted public statewide hear-
ings and consulted with numerous outsiders, including
teachers, universities, and professional associations. This
process elicited a wide range of views—so wide that the
ISBE realized that it was not likely to find a consensus
solution. In coming up with its final proposal, the ISBE took
a number of factors into account, including the following:
the number of students with disabilities in more than one
category; the need to train teachers for a new system; the
possible effect of a new system on the supply of special
education teachers; the effect of a new system on the ability
of local school districts to deliver services to disabled
students; the length of time needed to implement any new
system; and the likely effect of a new system on existing
4                                                No. 02-3655

teachers. With all this in mind, the ISBE staff developed a
proposal that contemplated one certificate (Learning
Behavior Specialist 1, or LBS1) for five of the former cate-
gorical certificates (learning disability, social/emotional
disorder, educable mentally handicapped, trainable men-
tally handicapped, and physically handicapped), and sepa-
rate certificates for specialists teaching students who have
vision impairments, hearing impairments, or early child-
hood or speech language disorder. This was the proposal the
district court approved.
  The court also appointed a monitor to assist it in oversee-
ing both the Chicago Board’s and the ISBE’s compliance
with their respective settlement agreements. In keeping
with the monitor’s recommendation, on September 12, 2000,
the district court ordered the ISBE to file its proposed
certification rules as peremptory rules with the Joint
Committee on Administrative Rules (JCAR) in the Illinois
General Assembly, following the normal proce-
dures established by the Illinois Administrative Procedure
Act (IAPA). See 5 ILCS 100/5-50 (describing peremptory
rulemaking). It concluded that this was proper because
these rules were “required as a result of federal law, federal
rules and regulations, [or] an order of a court,” 5 ILCS
100/5-50, not as a “consent order[ ] or other court order[ ]
adopting settlements negotiated by the agency,” id. As
noted earlier, the fact that the ISBE developed the rules at
all was a result of the district court’s decision on liability,
and thus was because of “an order of a court.”
  On October 26, 2000, the ISBE published the certification
rules under its peremptory rulemaking authority. At that
point, a tug-of-war at the state level emerged. In January
2001, JCAR suspended the rules, claiming that they
constituted a serious threat to the public interest
and welfare. The district court judge then met with the
Corey H. parties and certain members of the Illinois
General Assembly to decide what to do, but these efforts at
No. 02-3655                                                5

consensus also failed. On February 21, 2001, JCAR again
announced that the rules were suspended. On February 27,
2001, exercising the power to act independently of the ISBE
that it had reserved in both the ruling on liability and in
the settlement agreement, the court ordered the ISBE to
implement the rules immediately without referral to JCAR.
The Illinois General Assembly attempted to stop the
implementation of the rules, voting to continue indefinitely
the suspension of the rules and passing a joint resolution of
both houses on May 31, 2001.
  At the same time, the court ordered the ISBE to con-
duct public hearings on another set of rules, the Rules for
Transition to the New Special Education Certification
Structure (transition rules). The transition rules outlined
the procedure by which teachers holding certificates under
the old system would become requalified as holders of the
LBS1 certificate. Essentially, they created a three-year
grace period for such teachers, giving them time to acquire
any additional training they might need. During that in-
terim period, the Illinois school district could assign a
transitional teacher to teach students outside his or her
prior categorical certificate, with procedural safeguards in
place to ensure that students continued to receive a free
appropriate education. See 20 U.S.C. § 1415; see also Corey
H., 995 F. Supp. at 906-07 (describing procedural safe-
guards under the IDEA). On June 28, 2001, the court or-
dered the ISBE to implement the transition rules.
  At around this time, the Reid L. parties had filed an
action for declaratory and injunctive relief, contending that
both the new certification rules and the transition rules
were unlawful under the IDEA and IAPA. The district court
denied the Reid L. parties’ request for preliminary injunc-
tive relief, and we affirmed. In Reid I, we expressed our
doubt that the Reid L. parties had standing and agreed
with the district court that the likelihood of success on the
merits of their claims was slim. The ISBE subsequently
6                                                 No. 02-3655

moved in the district court to dismiss the Reid L. parties’
complaint, which the district court had stayed pending our
decision in Reid I. On September 10, 2002, the district court
granted the defendants’ motions to dismiss, finding that the
Reid L. parties lacked standing to pursue their claims, and
that their complaint failed to state a claim upon which
relief could be granted. This appeal followed.


                              II
  We review motions to dismiss for lack of standing de novo.
Help at Home, Inc. v. Med. Capital, L.L.C., 260 F.3d 748,
752 (7th Cir. 2001). In ruling on a motion to dismiss for lack
of standing, the district court must accept as true all
material allegations of the complaint, drawing all rea-
sonable inferences therefrom in the plaintiff’s favor, unless
standing is challenged as a factual matter. Retired Chicago
Police Assoc. v. City of Chicago, 76 F.3d 856, 862 (7th Cir.
1996). In the latter situation, the district court may find the
facts, and our review is for clear error. The plaintiffs, as the
parties invoking federal jurisdiction, bear the burden of
establishing the required elements of standing. Lee v. City
of Chicago, 330 F.3d 456, 468 (7th Cir. 2003). “Those
elements are (i) an injury in fact, which is an invasion of a
legally protected interest that is concrete and particularized
and, thus, actual or imminent, not conjectural or hypotheti-
cal; (ii) a causal relation between the injury and the
challenged conduct, such that the injury can be fairly traced
to the challenged action of the defendant; and (iii) a likeli-
hood that the injury will be redressed by a favorable deci-
sion.” Id. (citing Lujan v. Defenders of Wildlife, 504 U.S.
555, 560-61 (1992)).
  In this case, there are two groups of plaintiffs: students
and teachers. The student-plaintiffs claim that the new
certification rules violate their right to a “free appropriate
education,” 20 U.S.C. § 1412(a)(1). The teacher-plaintiffs
No. 02-3655                                                  7

claim that the new certification rules were adopted in vio-
lation of Illinois’s rulemaking procedures under the IAPA,
5 ILCS 100 et seq. We consider each set of plaintiffs in turn.
  The student-plaintiffs argue that they are injured be-
cause, under the new certification rules, students with dis-
abilities will be taught by less qualified teachers and will
thus be denied their right to a “free appropriate public
education.” 20 U.S.C. § 1412(a)(1). This harm will occur in
two different ways, in their view. First, during the transi-
tion period, because teachers may be assigned to students
with disabilities outside their prior certification, these stu-
dents may be taught by teachers not yet trained to meet
their needs. Second, under the permanent certification
standards, teachers on whole will be less qualified, because
they will be required to demonstrate knowledge of many
disability areas and therefore will be unable to meet stu-
dents’ specific needs.
  All of these claims, however, are entirely speculative, and
as such, they do not demonstrate an injury in fact. Lujan,
504 U.S. at 561. With respect to the claims based on the
permanent rules, they are based largely on disagreement
over pedagogical theory. Reid I, 289 F.3d at 1019. There is
no reason to assume that the student-plaintiffs as a group
would not receive an “appropriate” education under a less
categorical certification system, particularly where a less
categorical certification system has been found by the
district court to be necessary to comply with IDEA’s
directive that students be taught in the least restrictive
environment. Reid I, 289 F.3d at 1013-14.
  More importantly, the IDEA is not concerned with group
rights; it is concerned with the education of each individual
student. Even if, under the new rules and transition rules,
a particular student with disabilities was misplaced with
teachers not qualified to meet her needs, procedural
safeguards under the IDEA remain in place to correct the
8                                               No. 02-3655

error. (Indeed, some misplacements occur under any sys-
tem; it is not as if parents never challenged educational
plans or teacher assignments under the prior system.)
These procedural safeguards include:
    an opportunity for the parents of a child with a disa-
    bility to examine all records relating to such child and
    to participate in meetings with respect to the identi-
    fication, evaluation, and educational placement of the
    child, and the provision of a free appropriate public
    education to such child, and to obtain an independent
    educational evaluation of the child.
20 U.S.C. § 1415(b)(1). It is through these procedural
safeguards that the IDEA provides for the enforcement of
a “free appropriate public education” to individual children
with disabilities. For this reason, the student-plaintiffs
have not identified an injury in fact from either the tran-
sitional or new rules that is “actual or imminent” and their
claims were properly dismissed for lack of standing.
  Even if the teacher-plaintiffs can show a concrete in-
jury that is legally cognizable (a point on which we do not
rule), they cannot survive the causation or redressability
requirements of standing. The teacher-plaintiffs’ injury
stems from how the new certification rules were imple-
mented—that they were implemented in violation of the
IAPA state legislative procedures. But it was the district
court, not the ISBE, that was responsible for the ultimate
decision to implement the new rules without regard to state
procedures. As we noted earlier, the district court compelled
the ISBE to develop the new rules. It tried using the ISBE’s
peremptory rulemaking authority under the IAPA, but in
the end after JCAR suspended the rules, the district court
ordered the ISBE to implement the rules notwithstanding
JCAR’s opposition. Reid I, 289 F.3d at 1021 (stating that it
was the federal court that “stepped in and mooted any point
about compliance with state administrative procedures.
No. 02-3655                                                  9

Rather than using these procedures, the court simply
ordered on February 27, 2001, that the rules were to go into
effect.”). For these reasons, the teacher-plaintiffs’ injury is
not traceable to “the defendant’s allegedly unlawful con-
duct” and is not “likely to be redressed by the requested
relief.” Allen v. Wright, 468 U.S. 737, 751 (1984). Therefore,
the teacher-plaintiffs also lack standing.


                             III
  Because the student-plaintiffs have failed to demonstrate
an injury-in-fact, and the teacher-plaintiffs have failed to
demonstrated causation or redressability, this action was
properly dismissed for lack of standing. We therefore
express no opinion on the question whether the Reid L.
plaintiffs’ complaint fails to state a claim upon which relief
may be granted.
  The judgment of the district court is AFFIRMED.

A true Copy:
       Teste:

                         ________________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit




                    USCA-02-C-0072—2-18-04